DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species VII, Figures 1, 8A and 8B, and the Subspecies I represented by claim 9, with traverse, in the reply filed May 4, 2022 is acknowledged.  Applicant has indicated that claims 1-4, 10, 12-14, and 19-20 are directed to the elected species/subspecies.  Applicant is advised that elected claims 3, 4 and 14 appear directed to non-elected species of the invention.  Note that claim 3 is directed to Figure 10 of Subspecies II (the adjustment section 30 downstream of the valve 101, as described in paragraph 0027).  Note that claims 4  and 14 are directed to species represented by Figures 2, 3, 4, 5 and 7 (see the flexible collar 30 with bellows 34).  As such, claims 3-9, 11, 14-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Applicant's traversal is on the ground(s) that “examination of Claims 1-4, 10, 12-14, and 19-20 can be made along with examination of the withdrawn [claims] without serious burden”.  See line 21 on page 8, and line 1 on page 9 of the REMARKS.  This is not found persuasive each species/subspecies presents subject matter that patentably distinguishes it from all other species/subspecies.  Search and consideration of each patentably distinguishing feature necessitates additional examination time spent, thereby rendering a serious burden on the Examiner.  Applicant continues “all claims are directed to assemblies having an adjustable breast pumping flange and thus all of the alleged species are all within the same art class”.  See lines 1 to 2 on page 9 of the REMARKS.  This argument fails to negate the fact that each of the multitude of species/subspecies set forth by the Applicant has features which patentably distinguish one from the other.  Each of the multitude of species/subspecies is essentially capable of representing a separate application.  The art class has thousands of prior art documents to be considered.  Various aspects of each species/subspecies may even require search in other areas outside of the art class.  While there may be some overlap in the field of search, the field of search may not be identical.  Even within the same field of search, subject matter specifically directed to each patentably distinguishing feature has to be considered.  Such represents a serious burden on the Examiner.  Applicant argues that “regarding the subspecies election, these figures show a reverse of orientation and cannot be reasonable alleged to cause a serious burden for searching and examination”.  See lines 3 to 4 on page 9 of the REMARKS.  These are features which patentably distinguish the subspecies.  These species/subspecies are not obvious variants of each other based on the current record.  If Applicant is traversing on the ground that the species/subspecies are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed April 17, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The application lacks a copy of cited document WO2009044422 and CN203280090.  Neither of these prior art references have been considered.  All other citations presented in the information disclosure statement of April 17, 2020 have been considered.

The information disclosure statement filed April 17, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The following documents have been included with the IDS, but have not been listed thereon:  WO9622116, WO2014049068AI, and WO2014049068A1.  None if these documents has been considered.  All other citations presented in the information disclosure statement of April 17, 2020 have been considered.

The information disclosure statement filed on April 17, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  Note as described above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “35” (see at least Figures 2 and 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as providing inconsistent assignment of the reference characters “24” (see at least paragraphs 0014 and 0015), “33” (see at least paragraphs 0020 and 0021), and “26A” (see at least paragraph 0020).  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “attached to the center post the center post” in line 3.  This recitation is grammatically vague.
Claim 20 recites the limitation "the adjustment section" in lines 9 to 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “an adjustment section along the tube” in line 11.  It is unclear if this “adjustment section” is intended to be the same as the previously set forth “adjustment section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlienger et al (9205185).
Note an adjustable breast pumping flange assembly comprising: a breast pumping flange (3) connectable to a breast of a user, and having a tube (30) extending from a rear of the flange (see Figure 8), the breast pumping flange connectable to a bottle (1); an adjustment section (31) along the tube, the adjustment section allowing for a directional adjustment of the flange relative to the bottle that the flange is connectable to, the adjustment section securable in an adjusted position (by 21; see lines 36-43 in column 5) to thereby discourage unintended movement of the flange relative to the end of the tube.
Regarding claim 2, note the tube further comprises a valve (4) along its length, the adjustment section being upstream of the valve (see Figures 3 and 4).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlienger et al (9205185).
Note a breast pumping bottle assembly comprising: a bottle (1), a breast pumping flange (3) connectable to a breast of a user, and having at tube (30) extending from a rear of the flange (see Figure 8), the breast pumping flange in fluid communication with the bottle; and adjustment section (31) positioned along the tube, the adjustment section allowing for a directional adjustment of the flange relative to the bottle, the adjustment section securable in an adjusted position to thereby discourage unintended movement of the flange relative to the end of the tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schlienger et al (9205185) in view of Larsson et al (6387072).
The primary reference shows all claimed features of the instant invention with the exception of the breast pumping flange being removably connected to the adjustment section.  In the primary reference, note that the adjustment section acts as a hood base.
The secondary reference teaches configuring a breast pumping flange assembly with a breast pumping flange (1) that is removably connected to a hood base (7) of the assembly.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the primary reference in view of the teachings of the secondary reference by configuring the breast pumping flange as removable for the adjustment section.  This modification provides the user with the capability to selectively exchange the breast pumping flange for another that fits the needs of the user.

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A breast pumping seating device is shown by WO2020142240A1.  An adjustable breast pumping assembly is shown by EP3058967A1 and GB2366732A.  A breast pumping assembly having a removable breast flange is shown by WO2019164963A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn						/MILTON NELSON JR/May 17, 2022                                              Primary Examiner, Art Unit 3636